Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the applicant’s amendment received on 8/12/2021 (“Amendment”). A new examiner has been assigned to the prosecution of instant application. His name and contact information is found in the below conclusion section.
US Patent Publication No. 2017/0061427 will be referred to as “Specification” hereinafter.

Claim Status
Claims 1-3, 6, 11-15, 21 and 23 have been amended.
Claims 24 has been newly added.
Claims 17 and 20 were previously canceled.
Claims 1-16, 18, 19, and 21-24 are pending.

Claim Objection
Per claim 11, the claim recites “A wallet container stored on a computing device … comprising …” The examiner finds that the wallet container is not modified by sufficient structure in the body of claim. As such, one of ordinary skill may interpret the claim to be directed to software per se. The examiner advises the applicant to amend the claim to recite “A computing device comprising at least one processor and at least one memory storing a wallet container for making a plurality of inaccessible digital wallets associated with a single consumer accessible through the wallet container, wherein the wallet container comprises: a transaction receiver …” to avoid any confusion on the statutory class.
Claims 1 contains two “and” that appears to be a typographical error. Please remove the “and” between the steps of “search …” and “automatically identifying …”
Claim 11 recites “a wallet locator operative to: automatically search an online repository of digital wallets and the computing device for at least one of digital wallet files and digital wallet criteria for inaccessible digital wallets, and identify, one or more inaccessible digital wallets for  installation in the wallet container in response to the search, wherein  installation moves the digital wallets into the container, transforming the inaccessible digital wallets into accessible digital wallets; and receive a selection of the identified one or more inaccessible digital wallets for  installation”. The applicant is advised to amend the claim to be consistent in the usage of punctuation and remove one of the “and” in the claimed expression.
Claim 21 recites a system comprising a computer, the computer comprising at least one processor; and at least one memory including computer program code; a wallet container … The applicant is advised to amend the claim to clearly distinguish either the system comprises the wallet container or that the computer comprises the wallet container as the claim merely recites a wallet container without any structural relationship of the system nor the computer. 
For the purpose of compact prosecution, the office action will interpret that the wallet container is part of the computer that is stored in the at least one memory. 
Furthermore, the claim recites “the at least one memory and the computer program code configured to, with at least one processor, cause the computer at least to: provide the wallet container including a transaction receiver and a wallet locator on a computing device, the wallet container operative to use the computing device to provide access to a plurality of digital wallets associated with a single consumer via the wallet container the wallet container operative to: open the wallet container, via the transaction receiver, upon selection of an acceptance mark in an online payment portal accessible from the computing device; search, by the wallet locator, an online repository of digital wallets and the computing device for at least one of digital wallet files an digital wallet criteria for inaccessible digital wallets; and automatically identify by the wallet locator  one or more inaccessible 

Claim Interpretation
The term “wallet container” is being interpreted as software/application as the Specification provides no indication that the wallet container is a physical structural component. Rather the Specification describes “wallet container” as something that is downloaded from a website of a digital wallet provider, from an app store or from any other suitable repository and that the “wallet container” is installed on the mobile device or that the “wallet container” may be loaded, e.g. pre-installed app, into the mobile device directly in advance of supplying the mobile device to a user (see ¶0041).
The terms “inaccessible” and “accessible” are relative terms as the term portrays from a perspective of an entity, i.e. an item may be accessible or inaccessible to an entity. In other words, in order to clearly define the terms, there has to be a baseline description of the entity, i.e. accessible/inaccessible to whom or what. Since the claims provide direction that the wallets are potentially accessible by the wallet locator which is part of the wallet container which is part of the computer/mobile device, i.e. search an online repository and digital wallets installed on the computer/mobile device and installs the digital wallet on the mobile device (see ¶0045; ¶0069), i.e. the digital wallets are indeed accessible to the wallet locator and hence necessarily accessible to the wallet 
The term “acceptance mark” has been interpreted as a lexicographer term as defined in  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-16, 18, 19, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claim 1, the preamble recites that claim 1 is a “method for managing digital wallets”. The claim recites six steps in the body of the claim, the steps including “providing a wallet container …”, “opening the wallet container …”, “searching, by the wallet locator, an online …”, “automatically identifying by the wallet locator, one or more inaccessible digital wallet …”, “receiving a selection of the identified …”, and “installing the one or more selected …” While the individual steps are disclosed in the 
Furthermore, the claim recites “searching, by the wallet locator, an online repository of digital wallets and the computing device for at least one of digital wallet files and digital wallet criteria for inaccessible digital wallets”. While the Specification discloses performing a standard file or application search (see ¶0045) and performing a criteria-based search (see ¶0046), the Specification does not show support for searching by the wallet locator an online repository of digital wallets and the computing device for digital wallet criteria. In other words, the Specification shows that the digital wallet criteria such as language is used to search digital wallets. 
The other independent claims, claims 11, 21, and 23 include substantially similar expression regards to searching. As such, the claims are also rejected.
Moreover, the claim recites “searching, by the wallet locator, an online repository of digital wallets and the computing device for at least one of digital wallet files and digital wallet criteria for inaccessible digital wallets; and automatically identifying by the wallet locator, one or more inaccessible digital wallets for installation in the wallet container in response to the search”. The examiner finds that the subject matter that approximately describe the step(s) excluding the new matter as described above is found in ¶0045-¶0046. While the Specification describe that the searches may be a standard file search for known types of digital wallets and that the wallet locator identifies digital wallets linked with the selected country and/or language. The Specification, however, does not sufficiently describe how an application is able to identify such digital wallets from standard file and selected country and/or 
As per claims 4-9, the claims are directed to scanning a payment vehicle using a payment vehicle scanner to create a digital image of the payment vehicle (see claim 4). This is to identify payment vehicle credentials (see claim 5) so that a related digital wallet is identified for installing the related digital wallet and the scanned payment vehicle. Claim 1 is generally directed to searching an online repository of digital wallets and the computing device for at least one digital wallets files and digital wallet criteria for inaccessible digital wallets, identifying one or more inaccessible digital wallet, receiving a selection of the identified one or more inaccessible digital wallets, and installing the one or more selected inaccessible digital wallets into the wallet container. In other words, claim 1 is described in Fig. 1 and its corresponding sections in the Specification, specifically that at Step 104, if a user has digital wallet account, the wallet locator in the wallet container identifies the relevant digital wallet on the mobile device or an online repository and allows the user to select a digital wallet from the identified digital wallet for installation/containment in the wallet container (see ¶0046). Claims 4-9, however, is directed to a situation in which the user does have any digital wallet account as shown in step 110, 112, 114, 116 (see ¶0047). In other words, the steps are mutually exclusive in the process. Hence, the claims are rejected as there is no support showing the two situations that are mutually exclusive occurring in a process as claimed in the claim(s).
As per claim 10, the claim recites “wherein identifying one or more digital wallets using the wallet locator comprises searching the computing device to locate digital wallets installed on the computing device outside the wallet container”. The independent claim recites “… searching, by the wallet locator, an online repository of digital wallets and the computing device for at least one of digital wallet files and digital wallet criteria for inaccessible digital wallets; and automatically identifying by the wallet locator, one or more inaccessible digital wallets for installation  in the wallet container in ¶0045) and performing a criteria-based search (see ¶0046), the Specification does not disclose searching (i.e. first search) by the wallet locator an online repository of digital wallets and the computing device for at least one of digital wallet files and digital wallet criteria and searching (i.e. second search) the computing device to locate digital wallets installed on the computing device outside the wallet container.
As per claims 13 and 14, the claims recite “means for performing a global update of wallet credentials of all digital wallets installed in the wallet container” and “means for performing an update of wallet credentials of at least one wallet from the plurality of wallets installed in the wallet container”. The claims are rejected as there is no algorithm or acts as to how these functions are performed.
The dependent claims are rejected as they depend on claim(s) above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18, 19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the claim recites “searching, by the wallet locator, an online repository of digital wallets and the computing device for at least one of digital wallet files and digital wallet criteria for inaccessible wallets; and automatically identifying by the wallet locator, one or more inaccessible digital wallets … installing the one or more selected inaccessible digital wallets into the wallet container, ¶0069, wallet locator locates the relevant related digital wallet and installs the digital wallets on the mobile device, in the wallet container, or otherwise establishes an appropriate digital wallet account accessible through the wallet container). It is also abundantly clear that the wallet locator is part of the wallet container that is installed on the computer/computing device/mobile device (see ¶0045, the wallet container also includes a wallet locator; other independent claims). As such, one of ordinary skill in the art would appreciate that the inaccessible digital wallets that have been searched, identified, and installed necessarily have to be accessible through the wallet container as the wallet locator (a component of the wallet container) necessarily have to access the inaccessible wallets in order to move to the wallet container. Hence, as the term contradicts meaning in the claim in light of the Specification, one of ordinary skill would not be able to ascertain the metes and boundaries of the claim. 
In light of the description of installing of the digital wallets in the wallet container, the examiner will interpret the term “inaccessible digital wallet” as digital wallet that are not stored in the wallet container and the term “accessible digital wallet” as digital wallet that are already stored in the wallet container.
The other independent claims are rejected similarly as they are substantially similar.
The dependent claims are rejected as they depend on the claim(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11-16, 18, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2013/0268437 (“Desai”).
Per claims 11-16, 18, and 19, Desai fairly discloses a wallet container stored on a computing device, the wallet container for making a plurality of inaccessible digital wallets associated with a single consumer accessible through the wallet container, the wallet container being configured to be installed on a computing device and comprising: a transceiver receiver and a wallet locator (see Fig. 23; Fig. 24A; ¶0079, the mobile application may be downloaded; ¶0157, computer readable medium containing ¶0158, client-side wallet container operable on a mobile device that facilitates isolation of a plurality of distinct wallets and further facilitates accessing each distinct wallet through widget modules configured into the wallet container … for configuring and installing each of the distinct wallets in the wallet container; ¶0178, may have downloaded and activated the mobile application or wallet; ¶0216, wallet container that may support installing and managing multiple widgets that may be developed and owned by different issuers and service providers; ¶0254, the wallet container may comprise one or more wallet modules; ¶0257, receiving in a secure wallet container operating on a client device; ¶0274, wallet container interfaces with mobile device; ¶0275, wallet container operable on a client device may facilitate operation of a plurality of distinct wallet and distinct widgets for accessing at least one of the plurality of distinct wallets). 
Desai does not specifically teach the intended use of the application, e.g. wallet container, transaction receiver (modules), and wallet locator (modules) as recited in the claim(s). However, the description of the intended use of the software do not move to distinguish over prior art. 
Per claim 23, Desai fairly discloses a non-transitory, non-volatile tangible computer readable medium including computer program code configured to, with at least one processor, cause a computer at least to: provide a wallet container on a computing device, the wallet container comprising; a transaction receiver and a wallet locator, the wallet container being configured to use the computing device to provide access to a plurality of digital wallets associated with a single consumer via the wallet container (see Fig. 23; Fig. 24A; ¶0079, the mobile application may be downloaded; ¶0157, computer readable medium containing program instructions, execution of the program instructions by one or more processor of a computer system to carry out the steps; ¶0158, client-side wallet container operable on a mobile device that facilitates isolation of a plurality of distinct wallets and further facilitates accessing each distinct wallet through widget modules configured into the wallet container … ¶0178, may have downloaded and activated the mobile application or wallet; ¶0216, wallet container that may support installing and managing multiple widgets that may be developed and owned by different issuers and service providers; ¶0254, the wallet container may comprise one or more wallet modules; ¶0257, receiving in a secure wallet container operating on a client device; ¶0274, wallet container interfaces with mobile device; ¶0275, wallet container operable on a client device may facilitate operation of a plurality of distinct wallet and distinct widgets for accessing at least one of the plurality of distinct wallets).
Desai does not specifically teach the wallet container operative to: open the wallet container, via the transaction receiver, upon selection of an acceptance mark in an online payment portal accessible from the computing device;  search, by the wallet locator, an online repository of digital wallets and the computing device for at least one of digital wallet files and digital wallet criteria for inaccessible digital wallets; and automatically identify by the wallet locator , one or more inaccessible digital wallets for  installation in the wallet container in response to the search; receive a selection of the identified one or more inaccessible digital wallets using the wallet locator; and install the one or more selected inaccessible digital wallets into the wallet container, wherein installation moves the digital wallet into the wallet container, transforming the one or more inaccessible digital wallets into one or more accessible digital wallets that are accessible through the wallet container. However, the descriptions the intended use of the wallet container, wallet locator, and the transaction receiver do not move to distinguish over prior art as the description does not affect the function of the computer (provide a wallet container on a computing device), specifically when at least one processor of the computer when executing the computer program code stored on a non-transitory, non-volatile tangible computer readable medium causes the computer to perform the recited function, i.e. provide (download) a wallet container (software). 

Response to Arguments/Amendments
35 USC 112, sixth paragraph
The applicant is reminded that the 35 USC 112(f) or 35 USC 112, sixth paragraph, is not rejection rather relates to claim interpretation.
112 rejections 
The claims are rejected under both 112(a) and 112(b) for the reasons outlined above.
103 Rejections
The claims 11-19 and 23 are rejected for the reasons described above. Claims 1-10, 21, 22, and 24 would be allowable over the prior art contingent on overcoming the objection(s) and 112 rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2014/0040126: discloses digital wallet management including locating of digital wallet application module on the Internet, downloading, and installing the wallet; 
US Patent Publication No. 2015/0332262 discloses a system comprising a mobile device including a master applet associated with a mobile application and a computer. The master applet is configured to determine available applications on a mobile device, display the available applications to a user, receive a selection of one of the available applications from the user, obtain encrypted credentials from the selected application, generate an encrypted payload including the encrypted credentials and transaction data, and send the encrypted payload to a computer;
US Patent Publication No. 20020179704 discloses a main digital wallet that is adapted to store and link multiple subordinate digital wallets, each subordinate digital wallets is a self-contained digital wallet, typically from a particular vendor and includes date that is different in at least some respects than the other subordinate digital wallets;
US Patent Publication No. 20130191227 discloses a method and system of network of digital wallets including providing of an acceptance mark and initiating of digital wallet transaction utilizing the acceptance mark;
US Patent No. 9734174 discloses object management application method and technique utilizing containers in associating specific offer to digital wallet container(s).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/               Primary Examiner, Art Unit 3685